Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-13, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious an avionics and flight control system as recited in claims 1, 5, and 9 and an aircraft comprising a processor as recited in claims 10 and 13, and a method of increasing braking traction during a braking segment of a landing phase of a flight of an aircraft as recited in claim 19 .
The closest prior art of record is Zambrano et al. (US 2018/0015997). Zambrano individually or in combination lacks to disclose or render obvious an avionics and flight control system comprising a processor wherein the processor is further programmed to determine a nose up limit for the pitch attitude flight control surface at which the nose wheel of the aircraft is expected to lift off the ground surface or lose effectiveness for steering, wherein the processor is programmed to command the nose up command to be less than the nose up limit to shift weight from the nose wheel of the aircraft to the main wheels without causing the nose wheel to lift off the ground surface, and wherein the processor is programmed to cease commanding the nose up command in response to determining that the nose wheel has lifted off of the ground surface as recited in claim 1. 
Zambrano individually or in combination also lacks to disclose or render obvious an avionics and flight control system comprising a processor wherein the processor is further programmed to retrieve a maximum performance requirement status indicating increased brake system capability is available, and wherein the processor is programmed to command the nose up command only when the maximum performance requirement status indicates maximum performance braking is available as recited in claim 5.
 Zambrano individually or in combination also lacks to disclose or render obvious an avionics and flight control system comprising a processor wherein the processor is programmed to command the pitch attitude flight control surface at a time during the braking segment that is based on a hydraulic demand of at least one component of a hydraulic system being manipulated during the braking segment as recited in claim 9. 
Zambrano individually or in combination also lacks to disclose or render obvious an aircraft comprising a processor wherein the processor is further programmed to retrieve a maximum performance requirement status indicating increased brake system capability is available, and wherein the processor is programmed to command the nose up command only when the maximum performance requirement status indicates maximum performance braking is available as recited in claim 10. 
Zambrano individually or in combination also lacks to disclose or render obvious an aircraft comprising a processor wherein the processor wherein the processor is further programmed to determine a nose up limit for the pitch attitude flight control surface at which the nose wheel is expected to lift off the ground surface, and wherein the processor is programmed to command the nose up command to be less than the nose up limit to shift weight from the nose wheel to the main wheels without causing the nose wheel to lift off the ground surface as recited claim 13.
 Zambrano individually or in combination also lacks to disclose or render obvious a method of increasing braking traction during a braking segment of a landing phase of a flight of an aircraft  wherein the aircraft includes deployable thrust reversers, wherein the processor is further programmed to retrieve the measured deceleration of the aircraft, and wherein the processor is programmed to command the nose up command only when measured deceleration is above a target threshold and the thrust reversers have not been commanded to deploy as recited in Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642